Filed 1/10/14 P. v. Soto CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




THE PEOPLE,                                                                                  C073581

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF122993A)

         v.

JUAN JOSE SOTO,

                   Defendant and Appellant.




         A complaint was filed alleging that defendant evaded a peace officer with wanton
disregard for others’ safety, with two prior serious felonies and four prior prison terms;
drove under the influence of alcohol or drugs with two prior DUI convictions; drove with
a blood-alcohol level of .08 percent or higher with two prior DUI convictions; committed
misdemeanor vandalism, and resisted a peace officer, a misdemeanor.
         Defendant pled guilty to evading an officer and admitted two prior prison term
allegations in return for the dismissal of the remaining counts and allegations (with a



                                                             1
Harvey1 waiver as to the vandalism count) and a five-year state prison term. The parties
agreed that the factual basis for the plea was as follows: On February 7, 2013, at
approximately 3:06 a.m., uniformed Stockton police officers, in a marked patrol car, were
looking for a vehicle that matched the description given in a “shots fired” call. Seeing
defendant’s vehicle, which matched that description, the officers activated their lights and
sirens. Defendant evaded the officers by driving 60 miles per hour on residential streets
and running stop signs. He finally crashed into a fence and then fled on foot before being
arrested.
       As to the prior prison terms, the trial court found that on January 20, 1993,
defendant was convicted of voluntary manslaughter, and on October 26, 1998, defendant
was convicted of spousal abuse. After serving each term, defendant did not remain free
of prison custody for five years.
       The trial court imposed a five-year state prison sentence. The court awarded
defendant 30 days of presentence custody credit (15 actual days and 15 conduct days).
The court imposed a $308 restitution fine and a $308 suspended parole revocation
restitution fine, a $40 court security fee, and a $30 criminal conviction assessment. The
court also imposed victim restitution in an amount to be determined.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination




1      People v. Harvey (1979) 25 Cal. 3d 754.

                                              2
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                        ROBIE                 , J.



We concur:



      NICHOLSON             , Acting P. J.



      DUARTE                , J.




                                             3